872 F.2d 1023
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Khalil-Ullah AL-MUHAYMIN, Also Known as Daniel Gray,Plaintiff-Appellant,v.Stephen NORRIS, Commissioner of Correction, Herman C. Davis,Warden, MCRCF, Cury Newberry, FSM, MCRCF, Doug Adkins, FSM,MCRCF, Howard Cook, Director of Classification Program,David Newberry, CCM, Michael Dutton, Warden, TSP, LawrenceMartin, Admin. Cpt. TSP, Harvil McCrary, Cpt. TSP, BobbyCampbell, AWA, TSP, Jack Morgan, AWT, TSP, Don Wilks,Counselor, TSP, Bob Erwin, CCC, TSP, S. Knothow, CPL., allare Sued Individually and in Their Official Capacities,Defendants-Appellees.
No. 88-6081.
United States Court of Appeals, Sixth Circuit.
April 25, 1989.

1
Before ENGEL, Chief Judge;  NATHANIEL R. JONES, Circuit Judge, and GEORGE E. WOODS, District Judge.*

ORDER

2
Khalil-Ullah Al-Muhaymin appeals the order of the district court dismissing his cause of action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking injunctive and declaratory relief and monetary damages, Al-Muhaymin complained of numerous violations of his constitutional rights concerning from his transfer from Tennessee State Penitentiary (TSP) to Morgan County Regional Correctional Facility (MCRCF);  his being held in segregation upon his arrival at MCRCF;  his being housed with other black inmates;  his being denied the opportunity to provide legal assistance to other inmates;  his being denied a position as a law library aide;  his being denied telephone calls;  and certain conditions at MCRCF which allegedly violate the plaintiff's religious beliefs.


4
The district court granted summary judgment in favor of defendants on all issues except the one allegation that plaintiff was the victim of a racially discriminatory prison housing assignment.


5
The case was referred to a magistrate on the sole issue of whether plaintiff's constitutional rights were violated by his housing assignment.  The magistrate held the issue was barred by the doctrine of res judicata because plaintiff had been a member of a plaintiff class in a class action suit in which the identical issue was settled.


6
The district court adopted the magistrate's report and recommendation over the objection of Al-Muhaymin.


7
On appeal, Al-Muhaymin reasserts the issues set forth in his amended complaint.


8
Upon review, we find no error.  Accordingly, for the reasons set forth in the district court's memorandum opinion dated July 10, 1987, and the magistrate's report and recommendation dated June 23, 1988, as adopted by the district court in its memorandum opinion of August 16, 1988, we hereby affirm the order dismissing Al-Muhaymin's complaint pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation